455 F.2d 490
John GRABINGER and Robert Tovar, Plaintiffs-Appellants,v.James B. CONLISK, Jr., et al., Defendants-Appellees.
No. 71-1203.
United States Court of Appeals,Seventh Circuit.
Jan. 21, 1972.

Jeffrey A. Schulman, James G. Demopoulos, Chicago, Ill., for plaintiffs-appellants.
Richard L. Curry, Corp. Counsel, Daniel Pascale, Asst. Corp. Counsel, Chicago, Ill., for defendants-appellees; William R. Quinlan, Asst. Corp. Counsel, Thomas R. Mulroy, Jr., Senior Law Student, of counsel.
Before SWYGERT, Chief Judge, KNOCH, Senior Circuit Judge, and GORDON, District Judge.*
PER CURIAM.


1
The issue raised by this appeal is whether the district court properly dismissed for failure to state a claim upon which relief could be granted a complaint brought pursuant to 42 U.S.C. Secs. 1983, 1985 and 1986.  The complaint challenged the propriety of the suspension from duty for fifteen days of the plaintiff police officers by the defendants because of plaintiffs' disobedience of their superiors' order to submit to questioning monitored by polygraph without the presence of counsel concerning their alleged misconduct in the performance of their official duties.


2
We fully agree with the opinion of the district court, reported as Grabinger v. Conlisk, 320 F. Supp. 1213 (N.D.Ill. 1970), and we adopt and incorporate that opinion in its entirety.


3
The judgment of the district court is affirmed.



*
 The Honorable Myron L. Gordon, United States District Judge for the Eastern District of Wisconsin, is sitting by designation